Title: To George Washington from Colonel Morgan Lewis, 10 March 1778
From: Lewis, Morgan
To: Washington, George



Albany 10th March 1778

In Obedience to your Excellencys Orders, I now enclose you a General Return of all the Public Stores in my Department.
The Pack Saddles, I am sorry to Inform your Excellency, never came under the Charge of Myself or any of my Assistants—Such as were not made use of by the Enemy themselves, to Transport their Baggage to Boston, I am told were pillaged by the Eastern Millitia, who made it a constant Practice to Carry away whatever was moveable. I have the Honor to be with Great respect Your Excellencys Most Hble servt

M. Lewis

